Wait, J.
There is nothing in this appeal. The evidence excluded was a statement made in the absence of the plaintiff by one partner to another, that he had paid the firm note in question.
It does not appear that the book entry offered was made in the books of the partnership, or that the trial judge found it to have been made in good faith, in the regular course of business, and before the beginning of the proceeding. Consequently G. L. c. 233, § 78, which makes books of account admissible in certain cases, has no application here.
No citation of authorities is necessary.

Order dismissing report affirmed.